DETAILED ACTION
This action is in response to the decision on appeal by the Patent Trial and Appeal Board dated 2/18/2021.  The claims dated 1/2/2019 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 8/31/2017.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 3, 4, 6-9, 14-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a valve assembly having an outer housing having a rotating shaft disposed therein, the rotating shaft including an outer magnetic rotor; a single piece inner housing, that does not comprise a fluid passageway therethrough, having a portion surrounding and extending adjacent to the stem and configured to allow rotary motion of the stem, the inner housing statically sealed to the valve body by a ring seal engaging an outer surface of the inner housing and a surface of a valve body, and the outer housing statically sealed to the inner housing with the inner housing extending within the outer housing and an actuation system substantially enclosed on all sides within the inner housing by the 
Claims 3, 4, 6-9 and 14-16 depend from claim 1, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 1.
Regarding claim 18, the prior art of record does not disclose or suggest a valve assembly having an outer housing having a rotating shaft disposed therein, the rotating shaft including at least one outer magnetic rotor comprising a plurality of evenly circumferentially-spaced individual magnet elements; a single piece inner housing, that does not comprise a fluid passageway therethrough, having a portion surrounding and extending adjacent to the stem and configured to allow rotary motion of the stem, the inner housing statically sealed to the valve body by a ring seal engaging an outer surface of the inner housing and a surface of a valve body, and the outer housing statically sealed to the inner housing with the inner housing extending within the outer housing and an actuation system substantially enclosed on all sides within the inner housing by the inner housing, the actuation system surrounded laterally by the outer housing, the actuation system having at least one inner magnet that is induced by magnetic field created by the at least one outer magnet of the rotating shaft in combination with the other limitations of the claim.
Regarding claim 20, the prior art of record does not disclose or suggest a valve assembly having a valve body having an integrated, statically sealed bonnet coupled to a stem, an outer housing having a rotating shaft disposed therein, the rotating shaft including at least one outer magnet wherein the at least one outer magnet is located on 
Additionally, the decision on appeal by the Patent Trial and Appeal Board dated 2/18/2021 is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753          

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753